Citation Nr: 0738525	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-26 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease (heart disease), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to October 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
an increased evaluation.


FINDINGS OF FACT

1.  From September 1, 2004, to December 11, 2004, the veteran 
had mild concentric left ventricular hypertrophy, an ejection 
fraction equalling between 59 percent and 55 percent, and the 
veteran's peak workload METS was 8.9.

2.  From December 12, 2004, the veteran's peak workload METS 
was 1.0 and he experienced symptoms of fatigue and angina.


CONCLUSIONS OF LAW

1. From September 1, 2004, to December 11, 2004, the veteran 
is not entitled to an increased evaluation for rheumatic 
heart disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 
4.25, 4.104, Diagnostic Code 7000 (2007).

2. From December 12, 2004, the veteran is entitled to a 100 
percent evaluation for rheumatic heart disease.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.25, 4.104, Diagnostic Code 
7000 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends he is entitled to an evaluation in 
excess of 30 percent for heart disease.  Historically, the 
veteran was granted service connection for heart disease in 
May 1962, evaluated as 0 percent disabling.  His evaluation 
was increased to 30 percent, retroactive to February 1993, in 
February 1996.  The Board denied a claim for a higher 
evaluation in October 1996.  The veteran filed the most 
recent claim for an increased evaluation on September 1, 
2004.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was told that it was his 
responsibility to submit evidence not in the possession of 
the Federal government.  In essence, he was asked to submit 
evidence and/or information in his possession to the AOJ.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and private medical records.  The veteran was 
afforded a VA medical examination in April 2005.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for Increased Evaluation

The veteran has rheumatic heart disease with mild mitral and 
aortic valve insufficiency.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.

A 60 percent evaluation requires one episode of acute 
congestive heart failure in the past year, or; workload 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 
(2007).  A 100 percent evaluation requires chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.  One MET is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
millimeters per kilogram of body weight per minute.  38 
C.F.R. § 4.104, Note 2 (2007).

A.  September 1, 2004, to December 12, 2004

The veteran was diagnosed with mild concentric left 
ventricular hypertrophy (LVH) in December 2003.  However, an 
ejection fraction was between 59 percent and 55 percent from 
September 2003 to August 2004.  Thus, the veteran's LVH does 
not rise to the level of a 60 or a 100 percent evaluation 
under DC 7000.  In terms of METS, as measured in April 2004, 
the peak workload METS was 8.9.  This also does not merit a 
60 percent or 100 percent evaluation under DC 7000.

The Board has considered the veteran's contentions that his 
heart disease at that time was worse than the current 
evaluation reflects.  While the veteran is certainly 
competent to testify to any symptoms related to heart 
disease, such as any fatigue or dizziness, he is not 
qualified to offer a medical opinion as to the severity of 
his medical condition.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007), Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The preponderance of the evidence is against the veteran's 
claim for an evaluation greater than 30 percent prior to 
December 2004.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the appeal cannot be granted.

B.  From December 12, 2004

As noted in the April 2005 VA examination, on December 12, 
2004, the veteran had a nuclear stress test which showed mild 
posterior wall inferior wall reversibility, no fixed defect, 
and good contractility calculated left ventricular ejection 
fraction of 56 percent.  A cardiac stress test with adenosine 
showed a peak workload of 1.0 METS.  The veteran reported 
that, prior to 2004, he was golfing and taking walks with 
only slight chest pain.  He began experiencing progressively 
worsening chest pressure that decreased somewhat with the use 
of medication.  Still, when the veteran takes out the 
garbage, he can only go fifteen steps before needing to rest.  
He uses two pillows to lie down, and 10 times per day he will 
experience chest pressure lasting 20 minutes at a time.  He 
has discomfort when he bends over to put on his shoes, when 
toweling himself off, and getting in and out of the car or 
bed.  In terms of hobbies, he only reads and does not 
physically exert himself due to the discomfort he 
experiences.

The Board finds that the veteran's workload of 1.0 METS, when 
coupled with his symptoms of fatigue and angina, which he 
began experiencing sometime in 2004, merits a 100 percent 
rating from December 12, 2004, the date of the cardiac stress 
test.  An earlier effective date for the 100 percent rating 
is not warranted as the previous medical evidence, as 
discussed above, does not show that that the veteran's 
condition was severe enough to merit a rating greater than 30 
percent.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease from September 1, 2004, to December 
11, 2004, is denied.

Entitlement to a 100 percent evaluation for rheumatic heart 
disease, effective December 12, 2004, is granted subject to 
the laws and regulations governing payment of monetary 
awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


